    Case: 3:16-cr-00039-RAM-RM Document #: 415 Filed: 08/05/21 Page 1 of 1




                          DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES,                                 )
                                               )
                     Plaintiff,                )
                                               )
                     v.                        )      Case No. 3:16-cr-0039
                                               )
NILDA MORTON,                                  )
                                               )
                     Defendant.                )
                                               )


                                          ORDER
       BEFORE THE COURT is Nilda Morton’s (“Morton”) pro se motion for compassionate
release, filed on August 17, 2020. (ECF No. 404.) On October 8, 2020, the Court appointed
CJA attorney Juan Matos-de Juan to represent Morton in her motion for compassionate
release under 18 U.S.C. § 3582(c)(1)(A). To date, Attorney Matos-de Juan has not filed
anything in support of the motion.
       The premises considered, it is hereby
       ORDERED that, no later than August 10, 2021, Counsel shall provide notice to the
Court as to whether he intends to file a supplemental brief in support of Morton’s motion.



Dated: August 5, 2021                              s/ Robert A. Molloy
                                                   ROBERT A. MOLLOY
                                                   Chief Judge
